Per Curiam.

In plaintiff’s account there was an item for bookbinding. Admittedly this work was performed and plaintiff paid for it in East Germany. Yet the rate of exchange charged and for which plaintiff has had judgment was for the West German mark. No credible explanation was given for this discrepancy. The difference in exchange amounted to $513.71. Plaintiff’s verdict should therefore have been $1,143.27, plus appropriate interest, and the judgment should be modified accordingly, and as so modified, affirmed, without costs.